DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13, drawn to a cable input device for being received into an input port, the cable input device comprising: at least one optical fiber; a jacket comprising a longitudinal passageway, wherein a portion of the at least one optical fiber is disposed in the longitudinal passageway of the jacket; and a housing comprising an outer surface having a locking feature integrally formed in the outer surface, a rear opening, a front opening and a passageway from the rear opening to the front opening, wherein a portion of the at least one optical fiber passes through the passageway and extends beyond the front opening of the housing, further comprising a heat shrink disposed about a portion of the jacket and a portion of the housing and further comprising a tubing heat shrink disposed about a portion of the tubing and a portion of the at least one optical fiber, classified in G02B 6/4477.
	II.	Claims 14-31, drawn to an  assembly comprising a cable input device comprising: at least one optical fiber; a jacket comprising a longitudinal passageway, wherein a portion of the at least one optical fiber is disposed in the longitudinal passageway of the jacket; and a housing comprising an outer surface having a locking feature integrally formed in the outer , classified in G02B6/4446.
	III.	Claims 32-36, drawn to a method of attaching a portion of a cable input device to a terminal for forming an assembly, comprising: the cable input device comprising: Page 32 of 35Attorney Docket No.: HI19-110 at least one optical fiber; a jacket comprising a longitudinal passageway, wherein a portion of the at least one optical fiber is disposed in the longitudinal passageway of the jacket; and a housing comprising an outer surface having a locking feature integrally formed in the outer surface, a rear opening, a front opening and a passageway from the rear opening to the front opening, wherein a portion of the at least one optical fiber passes through the passageway and extends beyond the front opening of the housing; and the terminal comprising: a shell comprising a cavity; at least one input connection port comprising a port opening extending from an outer surface of the terminal into a cavity of the terminal and defining a port passageway along a longitudinal axis; and a securing member associated with the port passageway, and wherein the one securing member comprises a bore; inserting a portion of the housing of the cable input device into the port opening so that housing enters the bore of the securing member, and the , classified in G02B6/4452.
3.	The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not appear to be obvious variations of one another and are each a separate distinct invention of a cable device. They do not share the same or corresponding technical features. There would be a burden to search each distinct invention because it is unlikely that a single reference could teach the three separate distinct inventions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883